      Case 3:20-cv-03613-G Document 5 Filed 12/11/20               Page 1 of 1 PageID 249



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NORTHERN TEXAS
                                   DALLAS DIVISION

 Logan Andre and Tara Andre,                                       Case No. 3:20-cv-3613

                            Plaintiffs,
 v.                                                    NOTICE OF VOLUNTARY DISMISSAL
                                                            WITHOUT PREJUDICE
 Equifax Information Services, LLC, et al.,

                          Defendants.


        Plaintiffs Logan and Tara Andre, by and through their undersigned counsel hereby

dismisses its Complaint against Defendants Equifax Information Services, LLC, Trans Union

LLC, and Nationstar Mortgage, LLC without prejudice in the above-captioned case without costs

to either party pursuant to Rule 41(a)(1)(i) of the Federal Rules of Civil Procedure.

Dated: 12/11/2020                             RESPECTFULLY SUBMITTED,


                                              Fields Law Firm

                                              /s/ Matthew P. Forsberg
                                              MATTHEW P. FORSBERG
                                              TX Bar No. 24082581
                                              BLAKE R. BAUER
                                              Reg. No. 0390262
                                              FIELDS LAW FIRM
                                              9999 Wayzata Blvd.
                                              Minnetonka, MN 55305
                                              Tel: (612) 383-1868
                                              Fax: (612) 370-4256
                                              matt@fieldslaw.com

                                              LAW OFFICE OF JONATHAN HEEPS
                                              /s/ Jonathan A. Heeps
                                              Jonathan A. Heeps
                                              TX Bar No.: 24074387
                                              PO Box 174372
                                              Arlington, TX 76003
                                              T: (682) 738-6415
                                              F: (844) 738-6416
                                              Email: jaheeps@heepslaw.com

                                              Counsel for Plaintiffs
